Title: From Thomas Jefferson to Pierre Samuel Du Pont de Nemours, 25 April 1802
From: Jefferson, Thomas
To: Nemours, Pierre Samuel Du Pont de


            Dear Sir
              Washington Apr. 25. 1802.
            The week being now closed during which you had given me a hope of seeing you here, I think it safe to inclose you my letters for Paris lest they should fail of the benefit of so desireable a conveyance. they are addressed to Kosciuzko, Volney, Madame de Corny, mr Short, and Chancellor Livingston. you will percieve the unlimited confidence I repose in your good faith and in your cordial dispositions to serve both countries, when you observe that I leave the letter for Chancellor Livingston open for your perusal. the first page respects a cypher, as do the loose sheets folded with the letter. these are interesting to him & myself only, and therefore are not for your perusal. it is the 2d. 3d. & 4th. pages which I wish you to read, to possess yourself of compleatly, and then seal the letter with wafers stuck under the flying seal that it may be seen by no body else if any accident should happen to you. I wish you to be possessed of the subject, because you may be able to impress on the government of France the inevitable consequences of their taking possession of Louisiana: and tho’, as I there mention, the cession of N. Orleans & the Floridas to us would be a palliative; yet I believe it would be no more; and that this measure will cost France, & perhaps not very long hence, a war which will annihilate her on the ocean, & place that element under the despotism of two nations, which I am not reconciled to the more because my own would be one of them. add to this the exclusive appropriation of both continents of America as a consequence. I wish the present order of things to continue: and with a view to this I value highly a state of friendship between France & us. you know too well how sincere I have ever been in these dispositions to doubt them. you know too how much I value peace, and how unwillingly I should see any event take place which would render war a necessary resource; and that all our movements should change their character and object. I am thus open with you because I trust that you will have it in your power to impress on that government considerations, in the scale against which the possession of Louisiana is nothing. in Europe, nothing but Europe is seen, or supposed to have any weight in the affairs of nations. but this little event, of France possessing herself of Louisiana, which is thrown in as nothing, as a mere make-weight, in the general settlement of accounts, this speck which now appears as an almost invisible point in the horizon, is the embryo of a tornado which will burst on the countries on both shores of the Atlantic and involve in it’s effects their highest destinies. that it may yet be avoided is my sincere prayer, and if you can be the means of informing the wisdom of Buonaparte of all it’s consequences, you will have deserved well of both countries. peace & abstinence from European alliances are our objects, and so will continue while the present order of things in America remains uninterrupted. there is another service you can render. I am told that Talleyrand is personally hostile to us. this I suppose has been occasioned by the XYZ. history. but he should consider that that was the artifice of a party, willing to sacrifice him to the consolidation of their power: that this nation has done him justice by dismissing them; that those in power now, are precisely those who disbelieved that story, and saw in it nothing but an attempt to decieve our country: that we entertain towards him personally the most friendly dispositions: that as to the government of France, we know too little of the state of things there, to understand what it is, and have no inclination to meddle in their settlement. whatever government they establish, we wish to be well with it.—one more request, that you deliver the letter to Chancellor Livingston with your own hands; and moreover that you charge Made. Dupont, if any accident happens to you, that she deliver the letter with her own hands. if it passes thro’ only her’s & your’s I shall have perfect confidence in it’s safety. present her my most sincere respects, and accept yourself assurances of my constant affection, and my prayers that a genial sky and propitious gales may place you after a pleasant voyage in the midst of your friends.
            Th: Jefferson
          